Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 07/19/2021. 	In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Applicant’s Arguments
2.	In Remarks, applicant presented the arguments for the amended claim limitations “determining, by an image-based heading estimation component of the computing device, a directional orientation of the computing device, based at least in part on (a) one or more objects captured within the image data captured by the camera of the computing device at the current location”.
	Although applicant stated that prior art Waldman fails to teach or suggest the claim limitations “determining, by an image-based heading estimation component of the computing device, a directional orientation of the computing device, based at least in part on (a) one or more objects captured within the image data captured by the camera of the computing device at the current location”, the amended claim limitations are considered obvious by the rationales found in a newly cited prior art in combining with existing prior art.
	Indeed, Waldman discloses detecting geographic position, direction and tile of handheld electronic device from captured video stream (402-404 in fig. 4). The newly cited prior art Inoshita teaches estimation unit including region determination unit, depth estimation unit, and image capture position and image capture direction estimation unit (fig. 2). Furthermore, Inoshita explains that a query image is captured by a user using a digital camera or a video camera (par. 0034), the region determination unit determines a plurality of regions to be used to perform association between the query image and the image to which the position and direction information is assigned (see fig. 2 and par. 0036 & 0041; herein, “one or more objects captured within the image data” are reasonably interpreted as regions explained in par. 0041, 0043 and extracting characteristics from image in S2 of fig. 4), the depth estimation unit determines whether the association regions are distant views or near views (par. 0042, fig. 2 and S3 in fig. 4), and then the image capture position and image capture direction estimation unit performs association to acquire position, direction, average value and estimated image direction (par. 0043-0044 and S4 in fig. 4). Accordingly, the combined prior art would have rendered the amended claim limitation obvious.
For the above reasons, the argued claim limitations are considered obvious because the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 6-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al.  Pub. No.: US 2010/0191459 A1 in view of Williamson et al. Pub. No.: US 2010/0123737 A1, Waldman Pub. No.: US 2011/0199479 A1, and Inoshita Pub. No.: US 2014/0015998 A1. 

Claim 1
Carter discloses a method (fig. 1-12 for of generating a user interface via a computing device, comprising:
	while navigation along a route (from 610 to 605, 631 or 641 in fig. 6) from a fist physical location (user location 610 in fig. 6) to a second physical location (towards 641 or 631 or 605 in fig. 6), receiving, by a computing device (600 in fig. 6), image data corresponding to one or more images captured by a camera at current location (610 in fig. 6) of the computing device (120 in fig. 1); 
receiving, by the computing device, location information corresponding to the current location (610 in fig. 6) of the computing device (220 of fig. 2); 
receiving, by the computing device, map information corresponding to the current location of the computing device (240 of fig. 2); 
determining, by the computing device, an orientation of the computing device (250 in fig. 2 and par. 0060), based at least in part on (a) the image data captured by the camera of the computing device at the current location (120 of fig. 1 in view of 230 of fig. 3 and par. 0060), (b) the location information corresponding to the location of the computing device (220 & 240 of fig. 2 and par. 0060), and (c) the map information corresponding to the location (240 in fig. 2 and par. 0060); 
generating, by the computing device, a user interface (par. 0061 in view of GUI in par. 0080 and fig. 6) configured to display the current location of the computing device (610 in fig. 6), and wherein generating the user interface comprises selecting and positioning the one or more objects within the user interface (user selecting view in particular direction in par. 0061 and images with GUI in par. 0078 & 0080); and 
presenting, by the computing device, the user interface on a screen of the computing device (fig. 6 and par. 0078).
	Although Carter does not explicitly disclose: “one or more user interface elements representing navigation user interface components corresponding to navigation directions for the route based on the current location and the orientation of the computing device, determining, by an image-based heading estimation component of the computing device a directional orientation of the computing device, based at least in part on (a) one or more objects captured within the image data captured by the camera of the computing device at the current location, and wherein generating the user interface comprises overlaying the navigation user interface components on the image data captured by the camera”, the claim limitations are considered obvious by the following rationales. 
 	Firstly, to consider the obviousness of the claim limitation “one or more user interface elements representing navigation user interface components corresponding to navigation directions for the route based on the current location and the orientation of the computing device”, initially, Carter explains how to determine an acceptable range for selected image (par. 0046 & 0048), and how to enter captured image into the mobile device with defining six dimension vector (par. 0053). In particular, Williamson teaches the orientation overlay 610 indicating the relative distance between the initial entry point and the current location shown on the display (fig. 6B and par. 0103), the placemark 640 could be out of sight when the user navigates a sufficient distance away from the initial specified street location (par. 0106 and 640 in fig. 6A,B,C; it means there is a predefined threshold distance for viewing from an initial point on the map; see par. 0128, fig. 9A-B and par. 0127-0128). Furthermore, Williamson teaches displaying objects and media according to a detected orientation (par. 0050, see the initial portrait orientation and landscape orientation for wide-view picture in par. 0073 and fig. 3E-3H), and displaying the user interface and annotation box in fig. 9.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image matching of mobile navigation of Carter by providing panorama view from a map view as taught in Williamson. Such a modification would have provided user interfaces for a map application of a mobile device to display a panorama view from a street map view so that a direction and angular content could be displayed on the street panorama in a wider view as suggested in par. 0007-0008 of Williamson. 

	Secondly, to consider the obviousness of the claim limitation “wherein generating the user interface comprises overlaying the navigation user interface components on the image data captured by the camera”, recall that Williamson displays a street panorama including one or more user interface elements (fig. 7 and par. 0114; par. 0115, the navigation bar 790 is a user interface element). Additionally, it’s to note that claim fails to further recite what the overlaying navigation user interface components are for. If so, 790 or 795 in fig. 7 in par. 0115 of Williamson would have rendered the addressing claim limitation obvious. To advance the prosecution, further evidence for obviousness of the claim limitation is provided herein. In particular, Waldman teaches visually augmenting the captured video stream (410 in fig. 4; see par. 0034, a single still image) with a directional map to a selected POI (412 in fig. 4; see fig. 3 and par. 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image matching of mobile navigation of Carter in view of Williamson by providing augmented reality map as taught in Waldman. Such a modification would have included an augmented reality map to display information related to nearby points of interest overlaid onto a video feed of a surrounding area so that a user could learn directions to where the user want to go through an augmented reality view as suggested in par. 0004-0005 of Waldman. 
Thirdly, to consider the obviousness of the amended claim limitations “determining, by an image-based heading estimation component of the computing device, a directional orientation of the computing device, based at least in part on (a) one or more objects captured within the image data captured by the camera of the computing device at the current location”, recall that Waldman discloses detecting geographic position, direction and tile of handheld electronic device from captured video stream (402-404 in fig. 4). In particular, Inoshita teaches estimation unit including region determination unit, depth estimation unit, and image capture position and image capture direction estimation unit (fig. 2). Furthermore, Inoshita explains that a query image is captured by a user using a digital camera or a video camera (par. 0034), the region determination unit determines a plurality of regions to be used to perform association between the query image and the image to which the position and direction information is assigned (see fig. 2 and par. 0036 & 0041; herein, “one or more objects captured within the image data” are reasonably interpreted as regions explained in par. 0041, 0043 and extracting characteristics from image in S2 of fig. 4), the depth estimation unit determines whether the association regions are distant views or near views (par. 0042, fig. 2 and S3 in fig. 4), and then the image capture position and image capture direction estimation unit performs association to acquire position, direction, average value and estimated image direction (par. 0043-0044 and S4 in fig. 4). 
Accordingly, one of ordinary skill in the art would have expected the claim limitations to perform equally well with the combined prior art since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify image matching of mobile navigation of Carter in view of Williamson and Waldman by providing image capture position and image capture direction estimation device as taught in Inoshita to obtain the claimed invention as specified in the claim. Such a modification would have included an image capture position and image capture direction estimation device to capture an image so that the image capture position and the image capture direction could be estimated with or without position information regarding a landmark or camera parameter information  as suggested in par. 0017 of Inoshita. 
		
Claim 2
Carter, in view of Williamson, Waldman and Inoshita, discloses the method of claim 1, further comprising receiving a directional reading from a compass of the computing device (Williamson, an accelerometer 172 and directional arrow 174 in par. 0050), wherein determining the orientation of the computing device is further based at least in part on the directional reading received from the compass (Williamson, other sensors, accelerometer 172 and directional 172 in par. 0050; fig. 1-4 of Inoshita; and hence, the combined prior art renders the claim obvious).

Claim 3
Carter, in view of Williamson, Waldman and Inoshita, discloses he method of claim 2, further comprising reconfiguring the compass of the computing device based at least in part on the determined orientation of the computing device (Carter, accelerometer to detect orientation of camera or a device; Williamson, street view and panoramic view in par. 0075 and displaying a landscape orientation from a portrait in par. 0076; fig. 1-4 of Inoshita; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).
Claim 4
Carter, in view of Williamson, Waldman and Inoshita, discloses the method of claim 1, wherein the location information corresponding to  the location of the computing device comprises at least one of: data received from a Global Positioning System (GPS) receiver of the computing device (Carter, GPS locator 1106 in fig. 12 and par. 0105; accordingly, the combined prior art meets the claim condition), data identifying one or more WiFi networks accessible to the computing device, or data identifying one or more additional devices in communication with the computing device via a short-range wireless communication protocol.

Claim 6
Carter, in view of Williamson, Waldman and Inoshita, discloses he method of claim 1, wherein determining the orientation of the computing device comprises: 
analyzing the image data captured by the camera of the computing device, and detecting one or more street boundaries within the image data (Carter, captured image data and the selected image vector in par. 0048 & 0050; fig. 4 of Inoshita); and 
comparing one or more trajectories of the one or more street boundaries, to street vector data within the received map information (Carter, par. 0053 in view of fig. 2 for displaying fig. 6; Williamson, see direction in fig. 5-7 as trajectories; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).


Claim 7
Carter, in view of Williamson, Waldman and Inoshita, discloses the method of claim 6, wherein determining the orientation of the computing device further comprises analyzing the image data captured by the camera of the computing device (Carter, orientation in fig. 1-2 and par. 0057 & 0060; Williamson,  detected orientation in par. 0050 and see street orientation in fig. 3E; S1-S2 of fig. 4 of Inoshita), and detecting a horizon line within the image data (Williamson, the horizontal direction or landscape view in par. 0063 & 0073 and fig. 3E-3H; S2-S3 of fig. 4 of Inoshita; and thus, the combined prior art render the claim obvious).

Claim 8
Carter, in view of Williamson, Waldman and Inoshita, discloses the method of claim 1, further comprising:
generating a route, for the computing device, from the current location of the computing device to a second location (Williamson, route picker application in fig. 8B and par. 0123 to show as fig. 9), wherein the user interface displays a next directional instruction based at least in part on the route (Williamson, fig. 10 for 1080; accordingly, the combined prior art reads on the claim).

Claim 9-12 and 14-16
	Claims 9-12 and 14-16 are product claims corresponding to method claims 1-4 and 6-8. Limitations in claims 9-12 and 14-16 are found reciting the same scopes of the respective limitations of claims 1-4 and 6-8. Accordingly, claims 9-12 and 14-16 are considered obvious by the rationales applied in the rejection of claims 1-4 and 6-8 respectively set forth above.

Claim 17-19
	Claims 17-19 are device claims corresponding to perform the method claims 1-3 and 6. Limitations in claims 17-19 are found reciting the same scopes of the respective limitations in claims 1-3, and 6 such that limitations of claim 17 are found in claim 1; limitations of claim 18 are in claims 2-3, and limitations of claim 19 are in claim 6. Accordingly, claims 17-19 are considered obvious by the same rationales applied in the rejection of claims 1-3, and 6 respectively set forth above.

Allowable Subject Matter
6.	Claims 5, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643